Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the following in the reply filed on 12/6/2021 is acknowledged.  Election of Species 1: A-3, wherein the neurodegenerative disease is Parkinson’s disease; and Election of Species 2: B, wherein the composition is for use by oral application.  Claims 71, 73, 76, 78-80, 82, and 84-107 are withdrawn as these claims are not directed to the elected species. Claims 55-60, 67-70, 72, 74-75, 77, 81, 83, and 108 are under consideration.  
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 55-60, 67-70, 72, 74-75, 77, 81, 83, and 108 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable The claims are directed to a method of preventing or treating a disease or symptom associated with a decrease in peroxisome proliferator-activated receptor coactivator 1-alpha (PCG-1alpha) expression in as subject, wherein in the elected embodiment, the expression is Parkinson’s Disease, comprising administering to a subject in need thereof, which in the elected embodiment is by oral administration, a composition comprising a compound of General Formula I or a salt, hydrate, or solvate thereof, wherein General Formula I is S-(MS)p-(MS)q, wherein S is sialic acid, and (MS)p and (MS)q each are independently a monosaccharide residue.  This claimed subject matter was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention for the following reasons.  Parkinson’s Disease is difficult to treat and prevent.   For support, the examiner’s cites Yankee (Neuroimmunol Neuroinflammation, 2021), which teaches that sporadic Parkinson’s Therapy, which accounts for about 90% of all Parkinson’s cases, is a complex disease in which the pathogenic mechanisms that underlie it are not fully understood (Introduction). There is no known cure for Parkinson’s Disease, so therapy tends to encompass management of the disorder rather than prevent or slow the progression of the disease (page 228, Treatment Approaches).  There are no disease-modifying or neuroprotective therapies available to slow the progression of Parkinson’s Disease (ibid).  Despite attempts to treat or prevent Parkinson’s with new lines of therapy, the most viable drug for treating the disease remains L-DOPA, and the efficacy of even this drug is unpredictable for mid-to-late stage Parkinson’s Patients, and those with sporadic Parkinson’s Disease (Introduction; Conclusion).   As Parkinson’s is a difficult disease to treat or prevent, the artisan would not accept that it can be treated or prevented by administration of medications across the scope of General Formula I, except where Applicant has provided data to support the efficacy of such treatment.   Example 6 and Figures 7 and 8 show gene expression changes by the treatment with SL (3'-SL & 6'-SL) compositions in Parkinson's disease models.   3’-SL or 6’-SL was . 
Regarding applicant’s claim of treating Parkinson’s Disease by or oral administration over the scope of General Formula I, it can be seen in Example 6 and Figures 7 and 8, that 6’-SL shows some clinical efficacy in rat models.  However, the artisan would not accept based on the behavioral study that 3’-SL shows efficacy towards Parkinson’s Disease, nor would the artisan accept that 6’-SL alone, or even in combination with 3’-SL, represents the much larger genus of Formula I of claim 55.   This is particularly the case as 3’-SL is under the scope of Formula I, and 3’-SL shows no improvement in the behavioral model.   Regarding applicant’s claim of preventing Parkinson’s Disease by oral administration of the genus of Formula I of claim 55, much less the embodiments 3’-SL or 6’-SL, there is nothing in Example 6 or Figures 7 or 8 that indicate that the genus of Formula I, nor the embodiments of 3’SL or 6’-SL these agents can be used to prevent Parkinson’s Disease, which according to Yankee, cannot be done predictably.   
For these reasons, the claimed method was not described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention over the scope of treating Parkinson’s Disease by oral administration of compounds across the scope of General Formula I as disclosed in claim 55, except when General Formula I is 6’-SL.  Further, the claimed method was not described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention over the scope of preventing Parkinson’s Disease by oral administration of compounds across the scope of General Formula I, including 6’-SL.  In summary, the invention is enabled for the treatment of Parkinson’s Disease by oral administration of 6’SL, but it is not enabled for the treatment of Parkinson’s Disease over the scope of General Formula I, and it is not 
In summary, the invention lacks enablement for treating Parkinson’s Disease by oral administration of a compound over the scope of Formula I, except where General Formula I is 6’-SL.  The invention lacks total enablement for preventing Parkinson’s Disease by oral administration of a compound over the scope of Formula I, including 6’-SL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 67, 69-70, 72-73, 79, 81, and 83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 72 recites “memory loss,” and further recites “senile dementia,” “vascular dementia,” “dementia of endocrine or metabolic origin,” “dementia or head trauma and diffuse brain damage,” “dementia puglistica,” “frontal lobe dementia,” “Alzheimer’s disease,” “Pick’s disease,” and “diffuse Lewy Body disease,” which are narrower embodiments of the limitation.  Claim 72 further recites “Leigh’s disease” and further recites “maternally inherited Leigh’s disease,” which is a narrower embodiment of the limitation.  
Claim 73 recites “aging and diseases caused by aging” and further recites “aging,” “photoaging,” “muscle loss,”  which are narrower embodiments of “aging and diseases caused by aging.” 
Claim 79 recites “liposomes” and further recites “mixed liposomes,” which is a narrower embodiment of the term.  Claim 79 recites “micelles” and “mixed micelles of surfactants, surfactant-phospholipid micelles,” which are narrower embodiments of the term.   Claim 79 recites “vesicles,” and further recites “liposomes,” “mixed liposomes,” “oleosomes,” “niosomes,” “ethosomes,” “millicapsules,” “microcapsules,” “nanocapsules,” “nanostructured lipid media,” “sponges,” “cyclodextrins,” “micelles,” “mixed micelles of surfactants,” “surfactant-phospholipid mixed micelles,” “millispheres,” “microspheres,” “nanospheres,” “liposphere,” “miniparticles,” “milliparticles,” “microparticles,” “nanoparticles,” and “solid lipid nanoparticles,” which are narrower embodiments of the term.
Further regarding claims 67 and 73, it’s unclear why “(sarcopenia, cachexia)” is in parentheses following “muscle loss,” and whether the terms contained therein are merely exemplary, or are part of the claimed invention.


Claim Rejections - 35 USC § 102  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 55, 67-70, 72, 74-75, 77, 81, 88, and 108 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being  anticipated by US 20120172319 to Chow.  Chow teaches a method of treating Parkinson’s Disease (an acute, subacute, or chronic neurodegenerative disease; a method for treating a disease or symptom associated with a decrease in peroxisome proliferator-activated receptor coactivator 1-alpha expression in a subject) by orally administering a pharmaceutical delivery system comprising 3'-sialyllactose (3'SL; 3'-N-acetylneuraminyl-D-lactose, 3'-sialyl-D-lactose, or .alpha.-NeuNAc-(2.fwdarw.3)-.beta.-D-Gal-(1.fwdarw.4)-DGlc) or 6' -sialyllactose (6'SL) 6'-N-acetylneuraminyl-lactose, 6'-sialyl-D-lactose, or .alpha.-NeuNAc-(2.fwdarw.6)-.beta.-D-Gal-(1.fwdarw.4)-D-Glc), wherein 3'-sialyllactose and 6'-sialyllactose read on instant General Formula I (abstract; paragraph 9-14, 33-34, 36, 58, 72, and 149).  Regarding claim 83, although Chow does not appreciate that oral administration of 3'-sialyllactose or 6' -. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 55, 67-70, 72, 74-75, 77, 81, 88, and 108 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (J. Appl. Glycosci., 2006).  Sakai teaches that oral administration of a pharmaceutical delivery system comprising sialyllactose (alpha-NeuNAc-(2->3)-beta -D-Gal-(1->4)-D-Glc or alpha-NeuNAc-(2->6)-beta -D-Gal-( 1->4)-D-Glc) to disease model adult rats for age-related memory loss, wherein the administration changed the brain composition of gangliosides in the rats, which Sakai teaches reduces decline in age-related brain activity, and the administration further improved learning behavior in the rat models (Materials and Methods; Results and Discussion). 
Regarding Parkinson’s Disease (an acute, subacute, or chronic neurodegenerative disease; a method for treating a disease or symptom associated with a decrease in peroxisome proliferator-activated receptor coactivator 1-alpha expression in a subject), Morris teaches that change in the brain composition of gangliosides in Parkinson’s Disease model rats have been shown to accelerate the recovery of dopamine concentration in their brain and has further been shown to improve memory behavior in the Parkinson’s Disease model rats (page 253, right-hand column).   

It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to orally administer sialyllactose to a subject in need thereof to treat Parkinson’s Disease.  The motivation for this is that the prior art teaches that change in the brain composition of gangliosides in Parkinson’s Disease model rats have been shown to accelerate the recovery of dopamine concentration in their brain, and has further been shown to improve memory behavior in the Parkinson’s Disease model rats.   Morris teaches that sialyllactose is an agent that changes the brain ganglioside composition in rat models for age-related memory loss, wherein the administration reduced decline in age-related brain activity, and improved learning behavior in rat models.  There is a reasonable expectation of success that sialyllactose can be used treatment of Parkinson’s Disease, as sialyllactose was demonstrated by Sakai to change brain gangliosides in rat models for age-related memory loss and improve memory behavior.

Claims 55-60, 67-70, 72, 74-75, 77, 81, 83, and 108 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (J. Appl. Glycosci., 2006) in view of Grunblatt (Parkinsonism and Related Disorders, 2012).    The relevant portions of Sakai are given above.
Sakai fails to teach, before the administering step, measuring the expression level of PGC-alpha in cells from a sample isolated from the subject, wherein it is observed whether or not the expression level of PGC-1alpha is decreased compared with a normal control group, and then , if decreased, the administering step is performed on the subject, wherein the normal control group corresponds cells obtained for a normal person or a subject showing no disease or symptom associated with a decrease in PGC-1alpha expression.

It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to, before administering an anti-Parkinson’s agent, to, before the administer step, measure the expression of PGC-1alpha in cells from a sample isolated from the subject, wherein it is observed whether or not the expression level of PGC-1alpha is decreased compared with a normal control group, and then, if decreased, the administering step is performed on the subject.  The motivation for this is that PGC-1alpha is an indicator of Parkinson’s Disease, and by performing these steps, the progress of Parkinson’s Disease in the patient can be obtained.  It would have been further obvious to choose as the control group a normal person or a subject showing no disease or symptom associated with a decrease in PGC-1alpha expression, as in this way, the expression of PGC-1alpha can be determined to deviate or not deviate from a subject showing no disease or symptom associated with a decrease in PGC-1alpha expression.

Claims 55-60, 67-70, 72, 74-75, 77, 81, 83, and 108 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120172319 to Chow in view of Grunblatt (Parkinsonism and Related Disorders, 2012).    The relevant portions of Chow are given above.
Chow fails to teach, before the administering step, measuring the expression level of PGC-alpha in cells from a sample isolated from the subject, wherein it is observed whether or not the expression level of PGC-1alpha is decreased compared with a normal control group, and then , if decreased, the administering step is performed on the subject, wherein the normal control group corresponds cells obtained for a normal person or a subject showing no disease or symptom associated with a decrease in PGC-1alpha expression.

It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to, before administering an anti-Parkinson’s agent, to, before the administer step, measure the expression of PGC-1alpha in cells from a sample isolated from the subject, wherein it is observed whether or not the expression level of PGC-1alpha is decreased compared with a normal control group, and then , if decreased, the administering step is performed on the subject.  The motivation for this is that PGC-1alpha is an indicator of Parkinson’s Disease, and by performing these steps, the progress of Parkinson’s Disease in the patient can be obtained.  It would have been further obvious to choose as the control group a normal person or a subject showing no disease or symptom associated with a decrease in PGC-1alpha expression, as in this way, the expression of PGC-1alpha can be determined to deviate or not deviate from a subject showing no disease or symptom associated with a decrease in PGC-1alpha expression.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


March 12, 2022